Citation Nr: 1003448	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  05-11 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a heart disorder.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for peripheral 
neuropathy.  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for a skin disorder.  

4.  Entitlement to service connection for a thyroid disorder, 
claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from June 1957 to October 
1977.  

In May 1981, the Board of Veterans' Appeals (Board) denied, 
in part, service connection for a heart disorder.  

By rating action in by rating action in October 1981, the RO 
found that new and material evidence had not been submitted 
to reopen the claim of service connection for a heart 
disorder.  The Veteran was notified of this decision and did 
not appeal.  

By rating action in November 1997, the RO denied service 
connection for peripheral neuropathy and dermatitis.  The 
Veteran was notified of this decision and did not perfect an 
appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision by the RO which, 
in part, denied service connection for a thyroid disorder, 
and to reopen the claims of service connection for a heart 
disorder, peripheral neuropathy, and dermatitis.  In March 
2006, the Board, in part, remanded the issues on appeal for 
additional development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Service connection for a heart condition was finally 
denied by an unappealed rating decision by the RO in October 
1981.  

3.  The evidence received since the October 1981 RO decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for a heart condition.  

4.  Service connection for peripheral neuropathy and 
dermatitis was finally denied by an unappealed rating 
decision by the RO in November 1997.  

5.  The evidence received since the November 1997 RO decision 
does not raise a reasonable possibility of substantiating the 
claims.  

6.  A thyroid disorder was not present in service or until 
many years thereafter, and there is no competent evidence of 
a causal connection between any current thyroid disorder and 
service or any incident therein, to include any exposure to 
herbicide agents.  


CONCLUSIONS OF LAW

1.  The October 1981 RO decision which denied service 
connection for a heart disorder is final.  38 U.S.C.A. § 7104 
(West 2002 & Supp. 2009); 38 C.F.R. § 20.1103 (2009).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for a heart disorder.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 3.307, 
3.309, 20.1105 (2009).  

3.  The November 1997 RO decision which denied service 
connection for peripheral neuropathy and dermatitis is final.  
38 U.S.C.A. § 7104 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 20.1103 (2009).  

4.  New and material evidence has not been submitted to 
reopen the claims of service connection for peripheral 
neuropathy and dermatitis.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 
3.159, 3.303, 20.1105 (2009).  

5.  A thyroid disorder was not incurred in or aggravated by 
service, may not be so presumed, nor may any thyroid disorder 
be presumed to have been incurred as a result of herbicide 
exposure.  38 U.S.C.A. §§ 1110, 1113, 1116, 1131, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

In this case, letters dated in December 2002, June 2004, and 
April 2006 were sent by VA to the Veteran in accordance with 
the duty to notify provisions of VCAA, and it is clear from 
the record that the Veteran and his representative are fully 
aware of the evidence necessary to reopen his claims and to 
establish entitlement to the benefit sought.  They were 
likewise, given ample time to submit any such evidence.  
Therefore, under the specific facts of this case, the Board 
finds that the Veteran was not prejudiced by any defect in 
the notification letters sent in this case.  

Concerning the duty to assist, the Veteran's service 
treatment records and all available VA, private, and service 
department medical records identified by him have been 
obtained and associated with the claims file.  Based on a 
review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  Concerning the claim of service 
connection for a thyroid disorder, the Board concludes that 
an examination is not needed because there is no competent 
evidence establishing an in-service event, injury or disease, 
including on a presumptive basis, and no competent evidence 
that any claimed disability may be related to the Veteran's 
military service.  Concerning the claims to reopen, 
examinations need not be provided until evidence sufficient 
to reopen the claim has been received.  

Finality

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

However, before reaching the merits of the claim, the Board 
must first rule on the matter of reopening of the Veteran's 
claims.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the 
claims to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 
1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

As noted above, service connection for a heart disorder was 
finally denied by the RO in October 1981, and for peripheral 
neuropathy and dermatitis in November 1997.  There was no 
appeal of these rating decisions, and they became final.  
Therefore, the laws and regulations governing finality and 
reopening of a previously disallowed claims are pertinent in 
the consideration of the current claim on appeal.  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2009).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

Heart Disorder

Service connection for a heart disorder was last finally 
denied by the RO in October 1981, on the basis that, other 
than an episode of tachycardia in service in July 1969, there 
was no evidence of heart disease in service or subsequent 
thereto.  The Veteran was noted to have recurring attacks of 
paroxysmal tachyarrhythmia when evaluated in August 1980, but 
there was no diagnostic evidence of heart disease or other 
cardiovascular abnormalities related to service.  The Veteran 
was notified of the decision and did not appeal.  

The evidence added to the record since the October 1981 
rating action includes numerous VA, private, and service 
department treatment records and examination reports from 
1992 to the present.  A stress thallium test in August 1989 
was suggestive of exercise induced myocardial ischemia, but 
did not reveal any evidence of heart disease.  More recent VA 
treatment records showed continued symptoms of tachycardia, 
but no evidence of any specific cardiovascular disease.  All 
VA diagnostic studies in January 2005, including holter 
monitor, EKG, and echocardiogram/Doppler, were negative for 
cardiovascular disease.  The Veteran had some mild tricuspid 
regurgitation and decreased diastolic function, but there was 
no pericardial effusion, mitral valve prolapse, valvular 
lesions or other cardiovascular abnormalities.  In short, the 
additional evidence does not show that the Veteran has a 
heart disease at present, that is related to service.  

As a whole, the additional medical evidence does not offer 
any new and probative information showing that the Veteran 
has a heart disorder at present which is related to service, 
and is essentially cumulative of evidence already of record.  
Accordingly, a basis to reopen the claim of service 
connection for a heart disorder has not been presented.  

Peripheral Neuropathy & Dermatitis

The evidence of record at the time of the November 1997 
rating decision which denied service connection for 
peripheral neuropathy and dermatitis, included the Veteran's 
service treatment records, February 1988 and August 1997 VA 
examination reports, and numerous VA, service department, and 
private treatment records from 1980 to 1997.  The service 
treatment records were negative for any complaints, 
treatment, abnormalities, or diagnosis referable to any 
neurological or skin disorders.  Parenthetically, the Board 
notes that the Veteran specifically denied any history of a 
skin disease or neuritis on a Report of Medical History for 
service separation in March 1977, and no pertinent 
abnormalities were noted on examination at that time.  

Although a diagnosis of peripheral neuropathy was included on 
an August 1980 VA hospital report, apparently based on the 
Veteran's complaints of left arm numbness and tingling, there 
was no objective or diagnostic evidence of any neurological 
abnormality during his hospital stay.  Service Department 
medical records showed that the Veteran was evaluated for 
right shoulder and neck pain with associated right medial arm 
and hand numbness beginning 1987.  A private MRI in June 
1989, revealed multi-level degenerative disc disease with 
spondylitic ridging of the cervical spine.  The Veteran 
underwent bilateral laminectomy decompression at C2, 3, 4, 
and C5 in August 2001.  The first evidence of a skin disorder 
was on VA examination in August 1997.  The diagnoses at that 
time was dermatitis of the hands.  

The RO denied service connection for peripheral neuropathy 
and dermatitis in November 1997, on the basis that there was 
no evidence of peripheral neuropathy or a skin disorder in 
service or until several years after service separation.  

The evidence added to the record since November 1997, 
includes numerous VA, private, and service department 
treatment records and examination reports from 1998 to the 
present.  

The additional medical records show that the Veteran was 
evaluated for numbness and weakness primarily in his upper 
extremities on numerous occasions, and that he underwent 
laminectomy decompression of the cervical spine at multiple 
levels in August 2001.  The records also show periodic 
treatment for dermatitis of the hands with over-the-counter 
medications.  However, the additional evidence does not show 
or otherwise include a medical opinion suggesting an 
etiological relationship between any current peripheral 
neuropathy or dermatitis of the hands and service.  

In sum, the additional medical evidence is not new and 
material and does not offer any new probative information 
showing that the Veteran has a current disability which is 
related to service.  The evidence previously considered 
failed to show any complaints, treatment, or abnormalities 
for any neurologic or skin problems in service or until 
several years after discharge from service.  The evidence 
added to the record since 1997, includes additional medical 
reports showing periodic treatment for peripheral neuropathy 
of the upper extremities and dermatitis of the hands, but 
does not include any competent evidence that any current 
disability is related to service or any incident therein.  
See Cornele v. Brown, 6 Vet. App. 59, 62 (1993).  

While the Veteran believes that he has peripheral neuropathy 
and a skin disorder at present which are related to service, 
he is not competent to offer a medical opinion, nor do any 
such assertions provide a sufficient basis for reopening a 
previously disallowed claim.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 
211, 214 (1995) (holding that where resolution of an issue 
turns on a medical matter, lay evidence, even if considered 
"new," may not serve as a predicate to reopen a previously 
denied claim).  

In this case, the additional medical evidence does not offer 
any new and probative information showing that the Veteran 
has peripheral neuropathy or a skin disorder at present which 
is related to service, and is essentially cumulative of 
evidence already of record.  Accordingly, a basis to reopen 
the Veteran's claims has not been presented.  

At this point, the Board notes that the Veteran appears to be 
under the misconception that service connection may be 
presumed for  any peripheral neuropathy or skin disorder for 
those who served in Vietnam and had herbicide exposure.  
However, such is not the case.  Only those diseases listed 
under the provisions of 38 C.F.R. § 3.309(e) (see below) are 
recognized as presumptive diseases due to herbicide exposure 
and will be considered to have been incurred in service.  
Relevant to this appeal, VA regulations provide that acute 
and subacute peripheral neuropathy is presumed service 
connected, if manifested to a degree of 10 percent or more 
within one year after the last date on which the Veteran was 
exposed to an herbicide agent during active military service.  
Similarly, chloracne or other acne form disease consistent 
with chloracne is the only skin disease currently recognized 
as a presumptive disease due to herbicide exposure.  

In this case, the Veteran does not claim nor do the service 
treatment records show any signs or symptoms of acute or 
subacute peripheral neuropathy in service or within one year 
after the Veteran last served in Vietnam, and there is no 
evidence of chloracne in service or at present.  

Service Connection - In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Likewise, a disorder may be service connected if the evidence 
of record, regardless of its date, shows that the veteran had 
a chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed to a herbicide agent 
during such service, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than ones listed in 38 C.F.R. § 3.309(a), however, will 
be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116; 38 C.F.R. § 3.307(a).  

Pursuant to 38 C.F.R. § 3.309(e) (2009), chloracne or other 
acne form disease consistent with chloracne; Type II diabetes 
mellitus; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea), and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), 
manifested to a degree of 10 percent at any time after 
service shall be service connected, if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, and provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  For 
chloracne or other acneform disease consistent with 
chloracne, the disease must be manifest to a degree of 10 
percent or more within a year after the last date of 
exposure.  38 C.F.R. § 3.307(a)(6)(ii).  

Thyroid Disorder

The Veteran contends that he has a thyroid disorder at 
present which he believes is related to service and, in 
particular, to exposure to herbicide agents while serving in 
Vietnam.  

The service treatment records are negative for any 
complaints, treatment, abnormalities, or diagnosis referable 
to any thyroid problems.  The first evidence of a thyroid 
problem was on an April 1992 medical report at Walter Reed 
Army Hospital (WRAH).  At that time, the Veteran was noted to 
have elevated laboratory studies consistent with possible 
hypothyroidism.  Subsequent medical reports showed treatment 
for mild hypothyroidism.  (See September 1994 WRAH treatment 
note).  When examined by VA in February 2003, the Veteran 
reported that he was first diagnosed with hypothyroidism at 
WRAH in 1992.  The Veteran reported that he received 
radioactive treatment and has been taking Synthroid ever 
since.  

With regard to the Veteran's claim of service connection for 
a thyroid disorder based on presumptive diseases, the law is 
clear that only those disabilities listed in 38 C.F.R. 
§ 3.309(e), will be considered to have been incurred in 
service.  Here, the disability for which the Veteran seeks 
service connection, hypothyroidism, is not one for which 
presumptive service connection may be granted.  Thus, 
presumptive service connection for this disorder due to 
herbicide exposure is not warranted.  McCartt v. West, 12 
Vet. App. 164 (1999); 38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 
F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'd Ramey v. Brown, 9 
Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  

In this case, the Veteran does not claim nor does the 
evidence of record show any complaints, treatment, 
abnormalities, or diagnosis referable to any thyroid problems 
in service or until 1992, some 15 years after service 
separation.  While the Veteran believes that service 
connection should be established for a thyroid disorder due 
to exposure to herbicide agents in Vietnam, he has not 
presented any evidence to support his assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Barr v. Nicholson, 21 Vet. 
App. 303, (2007); Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

As there is no evidence of a thyroid disorder in service or 
until many years after service; and no competent medical 
evidence of record suggesting a connection between any 
current thyroid disorder and service, the Board finds no 
basis for a favorable disposition of the Veteran's appeal.  
McCartt v. West, 12 Vet. App. 164 (1999); 38 C.F.R. §§ 3.307, 
3.309.  Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issues on appeal.  Therefore, 
that doctrine is not for application in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for a heart disorder, the 
appeal is denied.  

As new and material evidence has not been received to reopen 
the claim of service connection for peripheral neuropathy, 
the appeal is denied.  

As new and material evidence has not been received to reopen 
the claim of service connection for a skin disorder, the 
appeal is denied.  

Service connection for a thyroid disorder is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


